IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT NASHVILLE                 FILED
                          OCTOBER 1998 SESSION
                                                               December 9, 1998

                                                              Cecil W. Crowson
MARTIN R. CRADDOCK,               )                          Appellate Court Clerk
                                  )
             Appellant,           )    No. 01C01-9704-CR-00161
                                  )
                                  )    Davidson County
v.                                )
                                  )    Honorable J. Randall Wyatt, Jr., Judge
                                  )
RICKY BELL, WARDEN                )    (Habeas Corpus)
                                  )
             Appellee.            )



For the Appellant:                     For the Appellee:

Martin R. Craddock, Pro Se             John Knox Walkup
#243707, R.M.S.I., Unit 6-A-120        Attorney General of Tennessee
7475 Crockrill Bend Road                      and
Nashville, TN 37209-1010               Karen M. Yacuzzo
                                       Assistant Attorney General of Tennessee
                                       425 Fifth Avenue North
                                       Nashville, TN 37243-0493

                                       Victor S. Johnson, III
                                       District Attorney General
                                               and
                                       Lila Statom
                                       Assistant District Attorney General
                                       Washington Square
                                       222 Second Avenue North
                                       Nashville, TN 37201-1649



OPINION FILED:____________________


AFFIRMED PURSUANT TO RULE 20

Joseph M. Tipton
Judge
                                      OPINION



              The petitioner, Martin R. Craddock, appeals as of right from the Davidson

County Criminal Court’s denial of habeas corpus relief. He is presently in the custody

of the Department of Correction serving a Range I sentence of ten years for his

conviction of aggravated sexual battery in 1995. He contends that he received

ineffective assistance of counsel and that the judgment entered against him is void

because the indictment for aggravated sexual battery fails to allege the mens rea for

the offense. We affirm the dismissal of the petition.



              The petitioner was initially charged with two counts of rape of a child and

one count of aggravated sexual battery. The petitioner pled guilty to aggravated sexual

battery, and the remaining counts were dismissed. The record reflects that the count of

the indictment charging aggravated sexual battery alleged that the petitioner “did

engage in unlawful sexual contact” with the victim, a child less than thirteen years of

age.



              In State v. Milton S. Jones, Jr., No. 02C01-9503-CR-00061, Shelby

County (Tenn. Crim. App. Mar. 7, 1997), applic. filed (Tenn. May 6, 1997), this court

held that inclusion of the words “sexual contact” in an indictment for aggravated sexual

battery necessarily implies an intentional mens rea. See also State v. Harold Leon

Sutton, Jr., No. 03C01-9708-CC-00344, Sevier County (Tenn. Crim. App. Mar. 23,

1998), app. denied (Tenn. Nov. 2, 1998) (holding that an indictment alleging unlawful

and felonious sexual contact sufficiently set forth the mens rea for aggravated sexual

battery). As for the defendant’s claim of ineffective assistance of counsel, it is not a

proper issue to be raised in a habeas corpus proceeding. See State v. Archer, 851
S.W.2d 157, 164 (Tenn. 1993).




                                             2
              After full consideration of the record, the briefs, and the law governing the

issues presented, we are of the opinion that the record supports the trial court’s action,

that no error of law exists that would require a reversal, and that no precedential value

would be derived from the rendering of an opinion. Therefore, we conclude that the

judgment of the trial court should be affirmed pursuant to Rule 20, Tenn. Ct. Crim. App.

R.




                                                 Joseph M. Tipton, Judge



CONCUR:




Joe G. Riley, Judge



James Curwood W itt, Jr., Judge




                                             3